136 Ga. App. 304 (1975)
221 S.E.2d 72
D. W. D.
v.
STATE OF GEORGIA.
51330.
Court of Appeals of Georgia.
Argued October 7, 1975.
Decided October 23, 1975.
Driebe & Lawson, Charles J. Driebe, for appellant.
William H. Ison, District Attorney, Douglas N. Peters, Assistant District Attorney, for appellee.
BELL, Chief Judge.
The appellant juvenile was found to be in a state of delinquency by reason of the commission of forgery in the first degree. At the hearing the only evidence which in any manner shows that appellant committed the alleged delinquent act of forgery was the uncorroborated testimony of an accomplice. Held:
In T. L. T. v. State of Ga., 133 Ga. App. 895, 899 (212 SE2d 650), we held equally applicable to a juvenile proceeding the criminal law principle that in order to sustain a conviction based upon the testimony of an accomplice, two elements must be shown: (1) Corroborating facts or circumstances must be shown to connect the defendant to the crime or lead to the inference that he is guilty, and, (2) the corroborating evidence must be independent of the accomplice's testimony. Here, that test has not been met as there is a complete lack of corroborating evidence independent of the accomplice's testimony to connect the appellant with the commission of forgery in the first degree. Accordingly, the judgment is reversed.
Judgment reversed. Webb and Marshall, JJ., concur.